Title: To Thomas Jefferson from James Cheetham, 24 April 1805
From: Cheetham, James
To: Jefferson, Thomas


                  
                     
                     
                     New York April 24. 1805.
                  
                  
                     
                        
                           
                              1803
                           
                           
                           
                                 To the proprietors of the American Citizen Ds
                        
                        
                           August
                           5
                           To a Copy of the “letter to a Friend”
                           $
                           0
                           .37½
                           
                        
                        
                           Decr.
                           9
                           To a Copy of Aristides
                           
                           
                           .50
                        
                        
                           
                              1804
                           
                        
                        
                           Jany.
                           1
                           To 8 Mo. Citizen @ $8 per Ann
                           
                           5
                              34
                        
                        
                           
                           "
                           To 8 Mo. Evening Post @ $8 per Ann
                           
                           5
                           .34
                        
                        
                           
                           23
                           To a Copy of the reply to Aristides
                           
                           
                           .50
                        
                        
                           Feby
                           13
                           To my remarks on the Merchants bank
                           
                           
                              
                              25
                        
                        
                           May
                           24
                           To a file of the Watch Tower
                           }
                           7
                           —
                        
                        
                           
                           
                           
                                 Bound & lettered.
                        
                        
                           Decr.
                           3
                           To a Copy of letters on our affairs with Spain
                           
                           
                           .50
                        
                        
                           
                              1805
                           
                           
                           
                           
                           
                           
                        
                        
                           Apl
                           1
                           To 1 Year & 3 Mo Citizen @ $10 per ann
                           
                           12
                           .50
                        
                        
                           
                           "
                           To 1 Year & 3 Mo Evening Post @ $10 per ann.
                           
                           
                              12
                           
                           
                              .50
                           
                        
                        
                           
                           
                           
                           $
                           44
                           .80½
                           
                        
                        
                           
                           
                           
                              1804. Apr. paid by mr Richards
                           
                           
                           
                              19
                           
                           
                              .   
                              
                           
                        
                        
                           
                           
                           
                           
                           25
                           .80½
                           
                        
                     
                  
                  
                  
                  
                  
                  
                  [Text in italics in Thomas Jefferson’s hand]
               